 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10                              SACRAMENTO DIVISION
11

12 STRIKE 3 HOLDINGS, LLC,                         Case Number: 2:21-cv-0199-TLN-CKD
13                       Plaintiff,                PROPOSED ORDER ON
                                                   PLAINTIFF’S REQUEST TO
14 vs.                                             SEAL UNREDACTED VERSIONS
                                                   OF ITS COMPLAINT,
15 JOHN DOE infringer identified as using          PROPOSED SUMMONS AND
     IP address 67.161.168.106,                    RETURN OF SERVICE;
16                                                 EXTENSION OF TIME
                         Defendant.
17

18

19           THIS CAUSE came before the Court upon Plaintiff’s Request to Seal
20 Unredacted Versions of its Complaint, Proposed Summons and Return of Service

21 (“Request”), and the Court being duly advised in the premises does hereby ORDER:

22           1.    Plaintiff’s Request is GRANTED.
23           2.    Plaintiff may file under seal, in accordance with this district’s Local
24 Rules: 1 (1) an unredacted version of its Complaint; (2) an unredacted proposed

25

26

27
         1
           The unredacted versions should be emailed to ApprovedSealed@caed.uscourts.gov
     for filing as a sealed event.
28                                             1

                                          Proposed Order

                                                                Case No. 2:21-cv-0199-TLN-CKD
 1 summons; and, (3) after service is effectuated on Defendant, an unredacted return

 2 of service under seal, with a redacted version to be filed on the public docket.

 3            3.        The documents shall remain under seal until further order of the Court.
 4            4.        Unless ordered otherwise, plaintiff shall redact the name and
 5 identifying information of defendant in all other court filings in this matter.

 6            5.        Plaintiff’s ex parte application for an extension of time (ECF No. 6) is
 7 GRANTED. Plaintiff shall have up to and including July 15, 2021 to effectuate

 8 service of a summons and Complaint on Defendant.

 9 Dated: May 27, 2021
10                                                   _____________________________________
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14
     8.Strike3.21cv199.seal
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  2

                                               Proposed Order

                                                                      Case No. 2:21-cv-0199-TLN-CKD
